Case 2:18-cv-00617-RGK-GJS Document 90-1 Filed 03/25/19 Page 1 of 7 Page ID #:1561



    1 John F. Cove, Jr. (SBN 212213)
      Emily V. Griffen (SBN 209162)
    2 SHEARMAN & STERLING LLP
                            th
    3 535 Mission Street, 25 Floor
      San Francisco, CA 94105
    4 Telephone: +1.415.616.1100
      Facsimile: +1.415.616.1199
    5 Email: john.cove@shearman.com
      Email: emily.griffen@shearman.com
    6
    7 Jerome S. Fortinsky (admitted pro hac vice)
      SHEARMAN & STERLING LLP
    8 599 Lexington Avenue
      New York, NY 10022-6069
    9 Telephone: +1.212.848.4000
   10 Facsimile: +1.212.848.7179
      Email: jfortinsky@shearman.com
   11
      Counsel for Defendant Mizuho Bank, Ltd.
   12
   13                      UNITED STATES DISTRICT COURT

   14                    CENTRAL DISTRICT OF CALIFORNIA

   15                             LOS ANGELES DIVISION

   16 JOSEPH LACK,                              Case No. 2:18-CV-00617-RGK-GJS

   17                    Plaintiff,             DECLARATION OF
                                                JOHN F. COVE, JR.
   18              v.
                                                Date:        April 15, 2019
   19 MIZUHO BANK, LTD. and MARK
      KARPELES,
                                                Time:        9:00 a.m.
                                                Courtroom:   Courtroom 850
   20              Defendants.                  Judge:       Hon. R. Gary Klausner
   21
   22
   23
   24
   25
   26
   27
   28
        DECLARATION OF                          CASE NO. 2:18-CV-00617-RGK-GJS
        JOHN F. COVE, JR.
Case 2:18-cv-00617-RGK-GJS Document 90-1 Filed 03/25/19 Page 2 of 7 Page ID #:1562



    1         I, JOHN F. COVE, JR., declare as follows:
    2         I am a member of the firm of Shearman & Sterling LLP, which represents
    3 defendant Mizuho Bank, Ltd. (“Mizuho”) in this action. I am admitted to practice
    4 before this Court and I submit this declaration in opposition to Plaintiff’s Motion for
    5 Class Certification (“Plaintiff’s Motion”).
    6         1.    Attached hereto as Exhibit 1 is a true and correct copy of an
    7 announcement from Mt. Gox’s website entitled “Statement Regarding Temporary
    8 Hiatus on U.S. Dollar Withdrawals,” dated June 20, 2013, which was printed from
    9 http://web.archive.org/web/20130811014059/https://www.mtgox.com/press_release
   10 _20130620.html. A copy of this document was also submitted as Exhibit 15
   11 (Docket Entry (“DE”) 86-16) to the Declaration of J. Aaron Lawson in Support of
   12 Motion for Class Certification (the “Lawson Declaration”) (DE 86-1).
   13         2.    Attached hereto as Exhibit 2 is a true and correct copy of an
   14 announcement from Mt. Gox’s website entitled “Statement on Resumption of
   15 Withdrawals and Improved Banking,” dated July 4, 2013,
   16 http://web.archive.org/web/20130810181218/https://www.mtgox.com/press_release
   17 _20130704.html. A copy of this document was also submitted as Exhibit 16 to the
   18 Lawson Declaration (DE 86-17).
   19         3.    Attached hereto as Exhibit 3 is a true and correct copy of a document
   20 marked as Exhibit 9 at the August 2, 2017 deposition of plaintiff Joseph Lack in the
   21 related case of Greene v. Mizuho Bank, Ltd., 14-cv-1437 (N.D. Ill.) (the “Illinois
   22 Action”). Relevant material in this document has been highlighted by counsel for
   23 the Court’s convenience.
   24         4.    Attached hereto as Exhibit 4 is a true and correct copy of a document
   25 produced in discovery in the Illinois Action by Mr. Lack bearing Bates numbers
   26 Lack 000029 through Lack 000031. Relevant material in this document has been
   27 highlighted by counsel for the Court’s convenience.
   28         5.    Attached hereto as Exhibit 5 is a true and correct copy of a seizure
        DECLARATION OF                              CASE NO. 2:18-CV-00617-RGK-GJS
        JOHN F. COVE, JR.
Case 2:18-cv-00617-RGK-GJS Document 90-1 Filed 03/25/19 Page 3 of 7 Page ID #:1563



    1 warrant issued on May 14, 2013 in the proceeding entitled In the Matter of the
    2 Seizure of the contents of one Dwolla account, Case No. 13-1162 (SKG), in the U.S.
    3 District Court for the District of Maryland. Relevant material in this document has
    4 been highlighted by counsel for the Court’s convenience.
    5         6.    Attached hereto as Exhibit 6 is a true and correct copy of a page from
    6 Mt. Gox’s support website entitled “Withdrawal and Deposit Information,” dated
    7 September 29, 2011, which was printed from
    8 https://webarchive.org/web/20130501221733/https://support.mtgox.com/entries/204
    9 90576-Withdrawals-and-Deposits. Relevant material in this document has been
   10 highlighted by counsel for the Court’s convenience.
   11         7.    Attached hereto as Exhibit 7 is a true and correct copy of the expert
   12 report of Mark T. Williams, dated March 25, 2019.
   13         8.    Attached hereto as Exhibit 8 are true and correct copies of excerpts
   14 from the transcript of the deposition in the Illinois Action of Mizuho Bank, Ltd., by
   15 Yasuo Imaizumi, on August 9, 2017.
   16         9.    Attached hereto as Exhibit 9 is a true and correct copy of Mizuho Bank
   17 Ltd.’s Second Supplemental Response to Plaintiffs’ First Set of Interrogatories,
   18 dated November 11, 2016 (with certain material not relevant to the motion under
   19 consideration redacted due to privacy concerns). Relevant material in this document
   20 has been highlighted by counsel for the Court’s convenience.
   21         10.   Attached hereto as Exhibit 10 is a true and correct copy of a news
   22 article posted on techcrunch.com of August 23, 2013, by Romain Dillet, entitled
   23 “Feds Seize another $2.1 million from Mt. Gox, adding up to $5 Million.”
   24         11.   Attached hereto as Exhibit 11 is a true and correct copy of a news
   25 article posted on Coindesk on May 15, 2013, by Shirley Siluk, entitled “Why are the
   26 Feds Seizing Mt. Gox and Dwolla Funds?”
   27         12.   Attached hereto as Exhibit 12 is a certified translation of an internal
   28 Mizuho business record dated June 7, 2013, which was produced in discovery in the
      DECLARATION OF                         2 CASE NO. 2:18-CV-00617-RGK-GJS
      JOHN F. COVE, JR.
Case 2:18-cv-00617-RGK-GJS Document 90-1 Filed 03/25/19 Page 4 of 7 Page ID #:1564



    1 Illinois Action by Mizuho bearing Bates numbers MIZ_0003441 through
    2 MIZ_0003442. Relevant material in this document has been highlighted by counsel
    3 for the Court’s convenience.
    4        13.   Attached hereto as Exhibit 13 is a certified translation of an internal
    5 Mizuho business record dated June 21, 2013, which was produced in discovery in
    6 the Illinois Action by Mizuho bearing Bates numbers MIZ_0003764 through
    7 MIZ_0003766. Relevant material in this document has been highlighted by counsel
    8 for the Court’s convenience.
    9        14.   Attached hereto as Exhibit 14 is a certified translation of an internal
   10 Mizuho business record dated June 28, 2013, which was produced in discovery in
   11 the Illinois Action by Mizuho bearing Bates numbers MIZ_0003468 through
   12 MIZ_0003468. Relevant material in this document has been highlighted by counsel
   13 for the Court’s convenience.
   14        15.   Attached hereto as Exhibit 15 is a certified translation of an internal
   15 Mizuho business record dated July 29, 2013, which was produced in discovery in
   16 the Illinois Action by Mizuho bearing Bates numbers MIZ_0003474 through
   17 MIZ_0003475. Relevant material in this document has been highlighted by counsel
   18 for the Court’s convenience.
   19        16.   Attached hereto as Exhibit 16 is a certified translation of an internal
   20 Mizuho business record dated August 19, 2013, which was produced in discovery in
   21 the Illinois Action by Mizuho bearing Bates numbers MIZ_0003480 through
   22 MIZ_0003484. Relevant material in this document has been highlighted by counsel
   23 for the Court’s convenience.
   24        17.   Attached hereto as Exhibit 17 is a certified translation of an internal
   25 Mizuho business record dated September 30, 2013, which was produced in
   26 discovery in the Illinois Action by Mizuho bearing Bates numbers MIZ_0003376.
   27 Relevant material in this document has been highlighted by counsel for the Court’s
   28 convenience.
      DECLARATION OF                            3 CASE NO. 2:18-CV-00617-RGK-GJS
      JOHN F. COVE, JR.
Case 2:18-cv-00617-RGK-GJS Document 90-1 Filed 03/25/19 Page 5 of 7 Page ID #:1565



    1         18.   Attached hereto as Exhibit 18 is a certified translation of an internal
    2 Mizuho business record dated October 31, 2013, which was produced in discovery
    3 in the Illinois Action by Mizuho bearing Bates numbers MIZ_0003165. Relevant
    4 material in this document has been highlighted by counsel for the Court’s
    5 convenience.
    6         19.   Attached hereto as Exhibit 19 is a certified translation of an internal
    7 Mizuho business record dated November 20, 2013, which was produced in
    8 discovery in the Illinois Action by Mizuho bearing Bates numbers MIZ_0003343.
    9 Relevant material in this document has been highlighted by counsel for the Court’s
   10 convenience.
   11         20.   Attached hereto as Exhibit 20 is true and correct copy of a printout of
   12 an internal Mizuho business record, which was produced in discovery by Mizuho in
   13 native format bearing Bates numbers MIZ_0002568. English translations of the
   14 Japanese language column headings have been added to this printout for the Court’s
   15 convenience.
   16         21.   Attached hereto as Exhibit 21 is a true and correct copy of a printout of
   17 a spreadsheet, which was produced in discovery in the Illinois Action by third-party,
   18 Deutsche Bank Trust Company America, in native format bearing Bates number
   19 DB_000001, accompanied by the Affidavit of Paula Cipolla, dated January 16,
   20 2018.
   21         22.   Attached hereto as Exhibit 22 is a true and correct copy of Mizuho
   22 Bank Ltd.’s Responses and Objections to Plaintiff Anthony Motto’s First Set of
   23 Interrogatories, dated June 13, 2017 (with certain material not relevant to the motion
   24 under consideration redacted due to privacy concerns). Relevant material in this
   25 document has been highlighted by counsel for the Court’s convenience.
   26         23.   Attached hereto as Exhibit 23 is a certified translation of an internal
   27 Mizuho business record dated July 17, 2013, which was produced in discovery in
   28 the Illinois Action by Mizuho bearing Bates number MIZ_0003472. Relevant
      DECLARATION OF                          4 CASE NO. 2:18-CV-00617-RGK-GJS
      JOHN F. COVE, JR.
Case 2:18-cv-00617-RGK-GJS Document 90-1 Filed 03/25/19 Page 6 of 7 Page ID #:1566



    1 material in this document has been highlighted by counsel for the Court’s
    2 convenience.
    3        24.    Attached hereto as Exhibit 24 are true and correct copies of excerpts
    4 from the transcript of the deposition in the Illinois Action of Gregory Pearce on
    5 August 16, 2017.
    6        25.    Attached hereto as Exhibit 25 is a true and correct copy of the expert
    7 report of Bruce Strombom, Ph.D., dated March 25, 2019.
    8        26.    Attached hereto as Exhibit 26 is a true and correct copy of a Report to
    9 the Tokyo District Court, Collegiate Section of 20th Civil Division in Japanese and
   10 English, dated September 27, 2017. Relevant material in this document has been
   11 highlighted by counsel for the Court’s convenience.
   12        27.    Attached hereto as Exhibit 27 is a true and correct copy of a document
   13 produced in discovery in the Illinois Action by Gregory Pearce bearing Bates
   14 numbers Pearce001455 through Pearce001459. Relevant material in this document
   15 has been highlighted by counsel for the Court’s convenience.
   16        28.    Attached hereto as Exhibit 28 is a true and correct copy of an
   17 announcement on Mt. Gox’s website entitled “Statement Regarding BTC
   18 Withdrawal Delays,” dated January 31, 2014, which was printed from
   19 https://web.archive.org/web/20140221015148/https:/support.mtgox.com/entries/265
   20 01000-Statement-Regarding-BTC-Withdrawal-Delays.
   21        29.    Attached hereto as Exhibit 29 is a true and correct copy of an
   22 announcement on Mt. Gox’s website entitled “Update – Statement Regarding BTC
   23 Withdrawal Delays,” dated February 4, 2014, which was printed from
   24 https://web.archive.org/web/20140221015147/https:/support.mtgox.com/entries/261
   25 28504-Update-Statement-Regarding-BTC-Withdrawal-Delays.
   26        30.    Attached hereto as Exhibit 30 is a true and correct copy of an
   27 announcement from Mt. Gox’s website entitled “Statement Regarding BTC
   28 Withdrawal Delays,” dated February 7, 2014, which was printed from
      DECLARATION OF                         5 CASE NO. 2:18-CV-00617-RGK-GJS
      JOHN F. COVE, JR.
Case 2:18-cv-00617-RGK-GJS Document 90-1 Filed 03/25/19 Page 7 of 7 Page ID #:1567



    1 https://web.archive.org/web/20140210023230/https://www.mtgox.com/press_releas
    2 es20140207.html.
    3         31.   Attached hereto as Exhibit 31 are true and correct copies of excerpts
    4 from the transcripts of the depositions in the Illinois Action and in this case of Mr.
    5 Lack on August 2, 2017 and March 13, 2019.
    6         32.   Attached hereto as Exhibit 32 is a true and correct copy of a document
    7 produced in discovery by Mr. Lack bearing Bates numbers J.Lack_000005 through
    8 J.Lack_000020.
    9         33.   Attached hereto as Exhibit 33 is a true and correct copy of a document
   10 produced in discovery by Mr. Lack bearing Bates number J.Lack_000022 through
   11 J.Lack_000025.
   12         Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
   13 foregoing is true and correct.
   14 Executed on this 25th day of March, 2019 in San Francisco, California.
   15
   16
   17
                                                    __/s/ John F. Cove, Jr.___
   18                                                      John F. Cove, Jr.
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        DECLARATION OF                           6 CASE NO. 2:18-CV-00617-RGK-GJS
        JOHN F. COVE, JR.
